 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDS & M Sheet Metal,IncandSheet Metal Workers,Local9, AFL-CIO Case 27-CA-3373Upon the entire record in the case, and from myobservation of the witnesses, I make the followingNovember 30, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENELLOOn May 16, 1972, Administrative Law Judge'Martin S Bennett issued the attached Decision inthis proceeding Thereafter, the Charging Party andGeneral Counsel filed exceptions and supportingbriefs,and Respondent filed an answering briefPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panelThe Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order 2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entiretyiThe title ofTrial Examinerwas changed to Administrative LawJudge effective August 19 19722 In affirming the Administrative Law Judge s dismissal of the 8(a)(5)and (1) allegations based on Respondents withdrawal from a statewidemultiemployer unit we note that in the special circumstances of this caseRespondents action was lawful despite the absence of notification to theUnion The withdrawal occurred prior to the commencement of negotiationsand there was no history of bargaining in the newly establishedstatewide unitAccordingly unlike the situation that prevails in the case ofestablishedmultiemployer units(Retail Associates Inc120 NLRB 388, 391)we would not here require notice to the Union of an intent not to participatein or be bound by bargaining which had not yet commenced in a newlyestablished multiemployer unitMember Kennedy does not join in the observations contained in thisfootnoteTRIAL EXAMINER'SDECISIONSTATEMENT OF THE CASEMARTIN S BENNETT, Trial Examiner This matter washeard at Denver, Colorado, on March 21 and 22, 1972 Thecomplaint, issued November 30, 1971, later amended, andbased on a charge filed October 28, 1971, by Sheet MetalWorkers, Local 9, AFL-CIO, herein the Union, allegesthat Respondent, S & M Sheet Metal, Inc, had engaged inunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act Briefs have been submitted by theGeneral Counsel and Respondent200 NLRB No 94FINDINGS OF FACTIJURISDICTIONAL FINDINGSS& M Sheet Metal, Inc, a Colorado corporationmaintaining its principal office and place of business atColorado Springs, Colorado, is engaged in the sale andserviceof heating and air-conditioning equipment Itannuallypurchases and directly receives goods andmaterials valued in excess of $50,000 from enterpriseslocated within the State of Colorado which in turn receivesaid goods and materials directly from points outside thatStateI find that the operations of Respondent affectcommerce within the meaning of Section 2(6) and (7) ofthe ActIITHE LABOR ORGANIZATION INVOLVEDSheetMetalWorkers, Local 9, AFL-CIO,isa labororganizationwithinthe meaning of Section2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA Introduction, the IssuesRespondent is a small sheet metal contractor inColorado Springs, Colorado Bargaining for the industry inthis State has heretofore been carried out by the Unionwith a number of employer associations In ColoradoSprings, this entity is Sheet Metal and Air ConditioningContractorsAssociation of Colorado Springs, hereinSprings Interest developed among a number of contractorsin bargaining on a statewide basis and a new statewideassociation, Colorado Association of Sheet Metal and AirConditioning Contractors, herein Colorado, was formedOn March 30, 1971, Respondent signed a membershipagreement with Colorado which authorized the latter torepresent it in statewide collective bargaining The circum-stances under which this was signed are attacked byRespondent herein Thereafter, in September, after negoti-ations had commenced on April 28, a statewide agreementwas executed retroactive to July 1The General Counsel alleges that Respondent attemptedtowithdraw from statewide collective bargaining at aninappropriate time, namely, after the commencement ofnegotiations on April 28, and, therefore, unlawfully refusedtorecognize theUnion as the representative of itsemployees under this new statewide agreement He furtheralleges that Respondent unlawfully bargaimned directlywith his own employees Respondent contends that iteffectively rescinded its bargaining authorization prior tothe commencement of bargaining, and further urges thatthere are distinct and unusual circumstances present in thiscase which warrant dismissalN L R B v Spun Jee Corp,385 F 2d 379 (C A 2), andUS Lingerie Corp,170 NLRB750 A history of the respective organizations and Respon-dent's participation, or lack thereof, in them is of interest S & M SHEET METAL, INC635BHistory of Springs and ColoradoSprings was formed in 1957 and its membership hasranged from 7 to 10 Respondent went into businesssometime in 1965 and thereafter joined Springs VanMundy, president of Respondent, initially attended almostallmeetings, but uncontrovertedly testified that he neverpaid any initiation fee or annual dues The parties alsostipulated that he never paid any dues from 1967 throughMarch 1971 As of January 1971, the dues were $120 perannum and the initiation fee was $50 for a new applicantThere is no evidence that Respondent was pressed forpayment of these sums and the inference is warranted onthis record that this was overlooked in order to keepRespondent, a small shop, active in SpringsThe most recent contract between Springs and the Unioncovered the period from July 1, 1969, through June 30,1971,andMundy was on the employer negotiatingcommitteeMundy, who operated under a previouscontract, was brought a copy to sign, did so, and lived upto its terms, including payment of fringe benefits toappropriate funds through June 30 This contract coveredwork in I1 named counties in the State, manifestly far lessthan a statewide unit, and apparently was one of a numberof such agreements in the State between the Union andemployer associationsMundy testified that he lost interest in Springs becausehe deemed its decisions to be tailored to the largeremployers in the area Also, because of poor business, hebecame interested in going open shop and this, to someextent, paralleled the formation of Colorado iAs for Colorado, two leading proponents thereof inColorado Springs were Secretary Richard Steward andPresidentGeorge Peacore of Springs, both sheet metalcontractors in the area Thus, in December 1970, Stewardwrote to members of Springs and invited them to a January12, 1971, meeting in Colorado Springs Mundy was notifiedthereof and did attend It was agreed to meet with a sisteremployer group in Denver to explore statewide bargainingon wages and fringes, and also the concept of bargaininglocally on local working conditions A three-man commit-tee, including Van Mundy and Steward, was appointed forthis purpose The committee met with Denver employersbut Mundy did not make the tripSprings held its next meeting on March 9, and the tworepresentatives ,who went to Denver reported that all wasprogressingwell,Mundy was in attendance on thisoccasionOn March 13, the constitution and bylaws ofColorado were signed by all the employer associations inthe State, some seven to nine in number including Springs,and on May 5 the Union was sent a list of employers whohad signed authorizations to join Colorado and be boundby it for the purposes of collective bargaining Respondentwas included on this list and this, of course, is predicatedupon the March 30 authorization form it executed which istreated below As noted, bargaining started on April 28Itmay be noted that Springs sent in a dues check inbehalf of all its members to Colorado and this was paidfrom its treasury, as did other associations Employers notrepresented by an association individually sent in checksbased on the number of employees on their payrolls Onecan only assume that the Springs check covered Respon-dent There is no evidence that other members of Springsdid not pay their dues and, as stated, Springs made thispayment from its treasuryC The March 30 ApplicationPeacore visitedMundy on March 30 at his shop andpersuaded him to join Colorado Peacore had heldprevious discussions with Mundy over the previous 9 to 12months and was aware Mundy had in mind going openshopAs Peacore testified, in the fall of 1970 Mundyopined that he would resign from Springs because he wasnot operating profitably and Springs was dominated,allegedly, by the larger shops Peacore had tried, prior toMarch 30, to sell Mundy on the merits of statewidebargaining and Mundy had expressed reluctance to remainin Springs 2The form signed on March 30 states as followsMEMBERSHIPAGREEMENTColorado Association of Sheet Metal and Air Condi-tioning ContractorsAs a member in good standing of Colorado SMACC, Ihereby agree to abide by the following conditions ofmembership1To accept and comply with the Constitution andBy-laws of this Association2To pay full dues in the amount provided by theBoard of Directors3Hereby to become and remain a member of theColorado statewidemulti-employer bargaining unitrepresented by this Association for the purpose ofcollective bargaining with local unions having junsdic-tion of sheet metal work in our working area Withoutin any way detracting from the foregoing warrant forstatewide collective bargaining, it is understood thatthe undersigned firm may or may not be a member of alocal association of employers engaged in the sheetmetal industry and that the right is reserved to bargainindividually or as a member of such local associationwith the local union in our working area relative tolocal conditions which may appropriately supplement astatewide agreement The undersigned firm agrees to bebound by the determination of the Association as tothe subjects which are appropriate for such localsupplemental agreements without conflicting with astatewide preferential contract clause (This paragraphshall not apply where a member does not recognize orhis employees are not represented by local unions forthe purpose of collective bargaining)4To conscientiously live up to the standards andethicsmaintained by the Association This membershipagreement shall continue in effect from year to yearunless and until (i) terminated by either the under-iAs will be set forth there is testimony that his three journeymenproposed to him that he operate in this manner and they are now hissuperv sors in a drastically changed open shop2As noted Mundy s ostensible membership in Springs is clouded by theabsence of dues payments for a number of years 636DECISIONSOF NATIONALLABOR RELATIONS BOARDsigned firm or the Association, upon written notice atleast ninety (90) days prior to the anniversary date oftheworking agreement with the Union, or (u) theundersigned firm discontinues active operations in thebusiness of sheet metal and air conditioning contract-ing5I am presently a member of the following sheetmetal contractors associationSheetMetal and Air Conditioning Contractors, Assoc ofColorado SpringsIn evidence of this agreement, I hereby affix mysignatureDated this 30 day ofMarch,1971Firm S & M Sheet MetalBy /s/ Van A Mundy, Jr, PresCOLORADO ASSOCIATION OF SHEET METAL AND AIRCONDITIONING CONTRACTORSBy/s/ R G StewardAuthorized Agent 3On Respondent's version, Mundy was hard at workpreparing a bid due that day and was pressured to sign byPeacoreMundy is corroborated herein by his secretary atthe time According to Peacore, he persisted in overcomingMundy's admitted reluctance to sign and was present inMundy's office for approximately one-half hourMundyplaced the time as 15 to 25 minutes and his secretary,Patricia Ballensky, estimated that 15 or 20 minutes was thelength of the visitWhile Respondent's testimony is to the general effectthatMundy yielded to the solicitation in order to get rid ofPeacore and was uncertain what he was signing, I find thathe knew what was going on This is particularly so asMundy had been present during the formative steps inColorado Springs airected toward bargaining throughColorado and had been appointed to a committee to go toDenver for this purpose Moreover, Mundy was manifestlynot an unintelligent witnessAccording to Peacore, he stressed the desirability of astatewide association and Mundy again stated his reluc-tance to do so because he might be going open shopPeacore admittedly knew of Mundy's reluctance to join astatewide associationHe denied telling Mundy that hecould sign and get out at any timeMundy testified that Peacore said he wanted hissignature as a favor to strengthen agreements with theUnion and Mundy responded that he did not belong to the"Association " Peacore assured him that he could with-draw later if he changed his mind To Mundy, his referenceto the association was to Springs According to Mundy'ssecretary, Peacore had told Mundy that his signature wasneeded, that the forms were not binding, and that he couldlater reverse his decision She did endeavor to portrayMundy as not reading the form, but a consideration of hertestimony reveals that she, although close by, was not intoo good a position, physically, to observe what was goingonI find that Mundy was preoccupied with the preparationof his bid, but did give general attention to and read whatwas being presented to him, doing more than merelysigning the form to get rid of Peacore Stated otherwise, Ifind that the truth runs between both versions 4D The April7 ResignationAs found, Peacore had been aware of Mundy's desire togo open shop for some time and, in fact, Mundy had soexpressed himself on March 30 before signing the member-ship application for ColoradoMundy and then employeeand now Supervisor Ogden agree that around the first ofApril Ogden spoke with Mundy Ogden stated that he wasaware of the precarious financial position of Respondent,that he had spoken with his two coworkers, and that theyallsuggested going open shop According to Mundy'suncontroverted testimony, the other two employees, Finchand Brant, approached him later that day to the sameeffectMundy agreed to operate on this basis in the futurebut only if the men became partners and financiallyinvolvedThis was tailored to action after June 30 whenthe Springs contract expired It is clear, and I find,that thisled to the step Mundy next tookMundy and his then secretary, Ballensky, agreed thatshortly afterMarch 30 Mundy directed Ballensky toprepare a letter wherein he resigned from the "associa-tion "Ballensky then drafted the following letter onRespondent's letterhead, a carbon copy of which is inevidenceApril 7, 1971Sheet Metal Contractors Association Colorado Springs,ColoradoAttentionMr George PeacoreDear SirIVan A Mundy Jr am sending this letter informingyou that I am resigning from the Sheet MetalContractors AssociationThis is your official noticeand will take effect as of the date of this letterSincerely yours,/s/ Van A Mundy, JrLater that day, Ballensky asked Mundy where to sendthe letter and she complied with his instructions to send itto Peacore at Weather Engineers, the firm Peacore headedBallensky duly mailed the letter to the address of the latterfirm, directed to the attention of Peacore Receiving noreply to the letter Mundy, as he testified, telephonedPeacore approximately I week or 10 days later 5It is obvious that the contact by his employees triggeredthismove by Mundy Indeed Mundy told Peacore that he3Mundy was uncertain whether the name of Springs was on the form atthe time he signed although Peacore thought that it was Steward ssignature was affixed at a later date apparently as an agent for Colorado Itshould also be noted that the printed form is in blue type and that the nameof Springs is an insertion by typewriter4Thisisdeemed not unlike the reluctant signature of a unionauthorization card5Mundy also testified at one point that this call was placed on April 8 amanifest inconsistency On the other hand Peacore was very vague in thisareaHe recalled only a call from Mundy that he had resigned But headmitted herein that he contacted Secretary Steward of Springs to ascertainwhether the latter had received the letter Steward had not S & M SHEET METAL, INC637had thought the matter over and that the men hadapproached him with the concept of leaving the Union 6Mundy told Peacore he had sent him a letter aboutresigning and Peacore stated he had not received it Mundyasked Peacore to check and the latter said he would checkwith Secretary StewardMundy told Peacore that in theletter he had said he was "resigning any obligation" or that"I want out"Peacore again agreed to contact Steward andsaid there would be no problemNot having heard from Peacore, Mundy telephonedSteward and told him that he had written a resignationletterSteward said he was unaware of any letter and toldhim not to worry, but did say there was a "time limit" ingetting out of the association Steward agreed to contactMundy but never did Mundy telephoned Steward asecond time around the first of May or May 5 and inquiredas to any developments Steward replied that Mundy wasin trouble because there was a 90-day notice clause in theagreement 7Steward recalled that Peacore called him sometime inMay and asked if he had received a letter from Mundyresigning from Springs Steward replied that he had notand said that negotiations had commenced(on April 28) IcreditMundy herein as to the dates The situation is a closeone because, on Steward's testimony, Mundy may havebeen a little late in the day On the other hand, Peacore'svague testimony leads me to credit Mundy as to the time ofhis contacts of the former A manufactured carbon copy ofthe letter is readily capable of production, but it isuncontroverted that Mundy put Peacore on notice as to hisaction and, on this record,timely soMundy was asked if by this letter he intended to get outof Springs He replied only that he wanted to tell Peacorethat he wanted out of whatever he was bound to and heassumed it was the local association This was not anunreasonable procedure President Peacore of Springs hadbeen the basic contact of Mundy in connection with theformation of Colorado and Secretary Steward of Springs,together with Peacore, were the primary local motivatingfactorsAlso,Mundy knew no Colorado officials Statedotherwise,Mundy attempted to and ultimately did contactthe only two persons he knew to be involved in the newbargaining group which was in the formative stagesE Subsequent DevelopmentsOn May 5, Steward, as chairman of the negotiatingcommittee for Colorado, sent the Union a list of thecontractors who had authorized Colorado to bargain forthem, the list included RespondentOn June 28, documents were prepared setting up a newbusiness format at Respondent These made each of thethree employees a supervisor with the right to hire and fireand were executed early in July by each employee andMundy Each of the three was given a small stock interest6Although the three men did hedge their bets by continuing unionmembership through the end of the year1Thiswould seem to be item 4 which maintains membership inColorado from year to year absent a 90-day written notice prior to theanniversary date of the union contract or the employer discontinuance ofbusiness I deem this not pertinent herein8On July 15 the three employees of Respondent had written to theand, at the end of the year,10 percent of net profits was to beassigned for the purpose of purchasing each an interest inthebusinessEach of the three now has a staff ofemployees varying in number,and is assigned to a segmentof the businessMundy also advised Business AgentEasom of the Union at this time that he was going openshopMundy wasstilluncertain of his legal position Beinginvited by Peacore to attend a meeting of Springs on July22, he did so after contacting counsel He delivered thefollowing letter to the meeting on this occasion andpromptly departedJuly 22, 1971Colorado Association of Sheet Metal and Air Condi-tioning ContractorsGentlemen,IVan A MundyJr of S & M Sheet Metal Inc 3608North Stone Ave Colorado Springs, Colorado, dohereby respectfully submitmy resignation to theColoradoAssociation of Sheet Metal and air condition-ing contractorsDue to the fact that all union personell of S & MSheet Metal have requested withdrawall card from thelocal unionThus it is apperant that I shall not be able to abideby the conditions set forth in the membership agree-ment [Sic]Sincerely yours,8After the execution of the Colorado contract in Septem-ber,Respondent was asked to sign,and refused on thebasis that he did not recognize that contract He has sincerefusedto honor or comply with itFAnalysis and ConclusionsAs stated, Respondent did attempt to get out of theColorado bargaining picture prior to April 28 whenbargaining commenced On this record, his April 7 letterwent astray, but I find that the local representatives ofColorado,namely Peacore and Steward, were on notice ofthe content of the letter and timely so prior to the start ofbargaining To ignore this letter and the ensuing telephonecommunications,the latter not disputed,and to thus faultRespondent on the basis of lack of timely withdrawalwould, in my view,elevate form over substanceWhile Respondent was not an innocent babe-in-the-woods, the fact is that he had long expressed himself toPeacore in favor of going open shop and, indeed,had doneso on March 30, at the time he had reluctantly signed theauthorization form I find, therefore, that Respondentwithdrew from Colorado prior to the start of bargainingand shall recommend dismissal of this allegation of thecomplaint 9As for the allegation that Respondent negotiated directlyUnion pointing out that they had become financially involved in businessand requested withdrawal cards as well as vacation fund payments Asnoted they did hedge and later in the year made dues payments to coverthem through the calendar year9Respondents answer disputes majority representation of the Unionamong the members of Colorado I doubt that the May 5 notification to theUnion by Colorado of the firms it represented constitutes adequate proof of(Continued) 638DECISIONSOF NATIONALLABOR RELATIONS BOARDwith his employees on June 28, this, too, must fall Thecontract was executed after the expiration of the Springscontract on June 30 with employees who had been madesupervisorsThe recordis silent asto the union affiliation,if any, of new hires Stated otherwise, the presumption ofcontinuingmajority would not seem to exist under thecircumstances of this caseAssuming it did apply here, it could support a refusal tobargain allegation for the Union based on a unit ofRespondent's employees onlyBut the complaint isphrased solely in terms of a refusal to bargain as part of thestatewide unit, and there was not an attempt by the Unionto seek bargaining on a local basis onlyStated differently, I do not have before me an allegationthat the Union attempted to bargain with Respondentindividuallywhich conceivably it might have done byseeking a contract similar to the Colorado contract I findtherefore that Respondent has not engaged in unfair labormajority representation of the employees of the members of Colorado forthe purposes of Section 9(a) of the Act This record discloses only the unionmembership of Respondent s employees In any event in view of the abovedisposition I deem it unnecessary to treat with this point10 In view of this disposition I deem it unnecessary to treat withRespondents contention that the Colorado contract is invalid under theColorado Labor Peace Act because a referendum for a union-securitypractices within the meaning of Section 8(a)(5) and (1) ofthe Act 10CONCLUSIONS OF LAWIS & M Sheet Metal, Inc, is an employer whoseoperations affect commerce within the meaning of Section2(6) and(7) of the Act2Sheet MetalWorkers, Local 9, AFL-CIO,is a labororganization within the meaning of Section 2(5) of the Act3Respondent has not engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(5) and(1) of theActUponthe foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended 11ORDERThe complaint is dismissed in its entiretyagreement had not been conductedii In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findings,conclusions and recommended Order herein shall as provided in Sec102 48 of the Rules and Regulations be adopted by the Board and becomeits findings conclusions and Order and all objections thereto shall bedeemed waived for all purposes